Exhibit 10.1

Execution Version

 

2018 REPLACEMENT TERM LOAN AMENDMENT

 

2018 REPLACEMENT TERM LOAN AMENDMENT, dated as of June 8, 2018 (this
“Agreement”), to that certain Credit Agreement, dated as of February 9, 2012, as
amended and restated as of May 30, 2012, as further amended and restated as of
May 31, 2013, as amended by the First Amendment dated as of May 18, 2015, as
amended by the Replacement Term Loan Amendment dated as of November 2, 2016, as
amended by the 2017 Replacement Term Loan Amendment dated as of May 11, 2017 and
as amended by the 2017-2 Replacement Term Loan Amendment dated as of December 8,
2017 (the “Credit Agreement”), among Generac Acquisition Corp., a Delaware
corporation (“Holdings”), Generac Power Systems, Inc., a Wisconsin corporation
(the “Borrower”), the several lenders from time to time party thereto (the
“Lenders”), JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and the other agents and parties party
thereto.

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made, certain loans and other extensions of credit to the Borrower;

 

WHEREAS, the Borrower has requested (i) that the Lenders effect certain
modifications to the Credit Agreement as described herein (the Credit Agreement,
as so modified hereby, the “Amended Credit Agreement”), and (ii) that the
outstanding Term Loans be replaced with a new term loan B facility (the “2018
Replacement Term Loan Facility”) by obtaining 2018 Replacement Term Loan
Commitments (as defined in Section 3 of this Agreement) and having existing Term
Loans be continued, pursuant to a cashless roll, in each case, as provided
herein;

 

WHEREAS, the loans under the 2018 Replacement Term Loan Facility (the “2018 New
Term Loans”) will replace and refinance the currently outstanding Term Loans and
are collectively intended to be Replacement Term Loans, as contemplated in
Section 9.08(d) of the Credit Agreement;

 

WHEREAS, the 2018 New Term Loans will have the terms set forth in the Amended
Credit Agreement;

 

WHEREAS, Bank of America, N.A. and Goldman Sachs Bank USA are the syndication
agents for the 2018 Replacement Term Loan Facility, Deutsche Bank Securities
Inc., Morgan Stanley Senior Funding, Inc. and Wells Fargo Bank, N.A. are the
documentation agents for the 2018 Replacement Term Loan Facility, and JPMorgan
Chase Bank, N.A., Merrill Lynch, Pierce, Fenner & Smith Incorporated, Goldman
Sachs Bank USA, Deutsche Bank Securities Inc. and Morgan Stanley Senior Funding,
Inc. are the joint lead arrangers and joint bookrunners for the 2018 Replacement
Term Loan Facility;

 

WHEREAS, each existing Lender that executes and delivers a lender addendum
signature page to this Agreement (substantially in the form attached hereto) in
such capacity (a “Continuing Term Lender Addendum”) and in connection therewith
agrees to continue all of its Existing Term Loans (as defined below) as 2018 New
Term Loans (such continued Term Loans, the “Continued Term Loans”, and such
Lenders, collectively, the “Continuing Term Lenders”) will thereby (i) agree to
the terms of this Agreement and (ii) agree to continue, pursuant to a cashless
roll, all of its existing Term Loans (all existing Term Loans outstanding under
the Credit Agreement, the “Existing Term Loans”, and the Lenders of such
Existing Term Loans, collectively, the “Existing Term Lenders”) outstanding on
the Effective Date (as defined below) as 2018 New Term Loans in a principal
amount not more than the aggregate principal amount of such Existing Term Loans
so continued (it being understood that the principal amount of Existing Term
Loans so continued shall be determined by the Administrative Agent and notified
to such Existing Term Lender as set forth in Section 3.3);

 

 

--------------------------------------------------------------------------------

 

 

WHEREAS, subject to the preceding recitals, each Person (other than a Continuing
Term Lender in its capacity as such) that executes and delivers a lender
addendum signature page to this Agreement (substantially in the form attached
hereto) (a “Replacement Term Lender Addendum”) and agrees in connection
therewith to provide its 2018 New Term Loan (collectively, the “Replacement Term
Lenders”) will thereby (i) agree to the terms of this Agreement and (ii) commit
to provide its 2018 New Term Loan on the Effective Date (the “Replacement Term
Loans”) in such amount (not in excess of any such commitment) as is determined
by the Administrative Agent and notified to such Replacement Term Lender;

 

WHEREAS, the proceeds of the Replacement Term Loans will be used to repay in
full the outstanding principal amount of the Existing Term Loans that are not
continued as 2018 New Term Loans by Continuing Term Lenders (the “Non-Continuing
Term Loans”);

 

WHEREAS, the Continuing Term Lenders and the Replacement Term Lenders
(collectively, the “2018 Term Lenders”) are severally willing to continue their
Existing Term Loans as Continued Term Loans and/or to provide Replacement Term
Loans, as the case may be, subject to the terms and conditions set forth in the
Credit Agreement, this Agreement and the Amended Credit Agreement, as
applicable; and

 

WHEREAS, the 2018 Term Lenders and the Administrative Agent are willing to agree
to this Agreement on the terms set forth herein;

 

NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
set forth, the parties hereto agree as follows:

 

SECTION 1.     Definitions. Except as otherwise defined herein, all capitalized
terms used but not defined herein shall have the meanings ascribed to such terms
in the Amended Credit Agreement.

 

SECTION 2.     Amendments to the Credit Agreement. The Credit Agreement is
hereby amended, effective immediately after the provision of, or the
continuation of Existing Term Loans as, as applicable, 2018 New Term Loans on
the Effective Date, as follows:

 

2.1. Amendments to Section 1.01. Section 1.01 of the Credit Agreement is hereby
amended as follows:

 

(a)     The definition of “Applicable Margin” is hereby amended and restated in
its entirety as follows:

 

“Applicable Margin” shall mean (a) for ABR Loans, 0.75% and (b) for Eurodollar
Loans, 1.75%.

 

(b)     The definition of “Commitment” is hereby amended and restated in its
entirety as follows:

 

“Commitment” shall mean with respect to any Lender, the obligation of such
Lender, if any, to:

 

(i) make an Existing Term Loan to the Borrower hereunder on the Second
Restatement Date in accordance with the Restatement Agreement, expressed as an
amount representing the maximum principal amount of the Term Loan to be made by
such Lender, which aggregate amount of the Commitments on the Second Restatement
Date was $1.2 billion,

 

2

--------------------------------------------------------------------------------

 

 

(ii) provide, or to continue its Existing Term Loans as, as applicable, a 2016
New Term Loan to the Borrower on the 2016 Replacement Term Loan Amendment
Effective Date in accordance with the 2016 Replacement Term Loan Amendment,
expressed as an amount representing the maximum principal amount of the 2016 New
Term Loan to be made by such Lender hereunder, which aggregate amount of the
Commitments on the 2016 Replacement Term Loan Amendment Effective Date was $929
million,

 

(iii) provide, or to continue its Existing Term Loans as, as applicable, a 2017
New Term Loan to the Borrower on the 2017 Replacement Term Loan Amendment
Effective Date in accordance with the 2017 Replacement Term Loan Amendment,
expressed as an amount representing the maximum principal amount of the 2017 New
Term Loan to be made by such Lender hereunder, which aggregate amount of the
Commitments on the 2017 Replacement Term Loan Amendment Effective Date was $929
million,

 

(iv) provide, or to continue its Existing Term Loans as, as applicable, a 2017-2
New Term Loan to the Borrower on the 2017-2 Replacement Term Loan Amendment
Effective Date in accordance with the 2017-2 Replacement Term Loan Amendment,
expressed as an amount representing the maximum principal amount of the 2017-2
New Term Loan to be made by such Lender hereunder, which aggregate amount of the
Commitments on the 2017-2 Replacement Term Loan Amendment Effective Date was
$929 million, and

 

(v) provide, or to continue its Existing Term Loans as, as applicable, a 2018
New Term Loan to the Borrower on the 2018 Replacement Term Loan Amendment
Effective Date in accordance with the 2018 Replacement Term Loan Amendment,
expressed as an amount representing the maximum principal amount of the 2018 New
Term Loan to be made by such Lender hereunder, which aggregate amount of the
Commitments on the 2018 Replacement Term Loan Amendment Effective Date is $879
million.

 

The amount of each Term Lender’s Commitment on the Second Restatement Date is
its “New Term Loan Commitment” as defined in the Restatement Agreement. The
amount of each Term Lender’s Commitment on the 2016 Replacement Term Loan
Amendment Effective Date is its 2016 Replacement Term Loan Commitment. The
amount of each Term Lender’s Commitment on the 2017 Replacement Term Loan
Amendment Effective Date is its 2017 Replacement Term Loan Commitment. The
amount of each Term Lender’s Commitment on the 2017-2 Replacement Term Loan
Amendment Effective Date is its 2017-2 Replacement Term Loan Commitment. The
amount of each Term Lender’s Commitment on the 2018 Replacement Term Loan
Amendment Effective Date is its 2018 Replacement Term Loan Commitment. For all
purposes hereunder, from and after the 2016 Replacement Term Loan Amendment
Effective Date until the 2017 Replacement Term Loan Amendment Effective Date,
each reference to a “Commitment” in this Agreement and in the Loan Documents
shall be deemed to include the commitments to provide, or to continue Existing
Term Loans as, the 2016 New Term Loans. For all purposes hereunder, from and
after the 2017 Replacement Term Loan Amendment Effective Date until the 2017-2
Replacement Term Loan Amendment Effective Date, each reference to a “Commitment”
in this Agreement and in the Loan Documents shall be deemed to include the
commitments to provide, or to continue Existing Term Loans as, the 2017 New Term
Loans. For all purposes hereunder, from and after the 2017-2 Replacement Term
Loan Amendment Effective Date until the 2018 Replacement Term Loan Amendment
Effective Date, each reference to a “Commitment” in this Agreement and in the
Loan Documents shall be deemed to include the commitments to provide, or to
continue Existing Term Loans as, the 2017-2 New Term Loans. For all purposes
hereunder, from and after the 2018 Replacement Term Loan Amendment Effective
Date, each reference to a “Commitment” in this Agreement and in the Loan
Documents shall be deemed to include the commitments to provide, or to continue
Existing Term Loans as, the 2018 New Term Loans

 

3

--------------------------------------------------------------------------------

 

 

(c)     The definition of “ERISA Affiliate” is hereby amended by adding the text
“or Section 4001(a)(14) of ERISA” immediately after the text “Section 414(b) or
(c) of the Code.”

 

(d)     The definition of “ERISA Event” is hereby amended by deleting the text
“in Reorganization” immediately after the text “or is expected to be, Insolvent”
in subsection (f) thereof.

 

(e)     The definition of “Lender” is hereby amended and restated in its
entirety as follows:

 

“Lender” shall mean (i) each New Term Lender (as defined in the Restatement
Agreement) (other than any such person that has ceased to be a party hereto
pursuant to an Assignment and Acceptance in accordance with Section 9.04), (ii)
each financial institution or other entity that is listed on the signature pages
of the 2016 Replacement Term Loan Amendment as a “Continuing Term Lender” and/or
“Replacement Term Lender,” as applicable (other than any such Person that has
ceased to be a party hereto pursuant to an Assignment and Acceptance in
accordance with Section 9.04), (iii) each financial institution or other entity
that is listed on the signature pages of the 2017 Replacement Term Loan
Amendment as a “Continuing Term Lender” and/or “Replacement Term Lender,” as
applicable (other than any such Person that has ceased to be a party hereto
pursuant to an Assignment and Acceptance in accordance with Section 9.04), (iv)
each financial institution or other entity that is listed on the signature pages
of the 2017-2 Replacement Term Loan Amendment as a “Continuing Term Lender”
and/or “Replacement Term Lender,” as applicable (other than any such Person that
has ceased to be a party hereto pursuant to an Assignment and Acceptance in
accordance with Section 9.04), (v) each financial institution or other entity
that is listed on the signature pages of the 2018 Replacement Term Loan
Amendment as a “Continuing Term Lender” and/or “Replacement Term Lender,” as
applicable (other than any such Person that has ceased to be a party hereto
pursuant to an Assignment and Acceptance in accordance with Section 9.04) and
(vi) any other person that becomes a “Lender” hereunder in accordance with
Section 9.04.

 

(f)     The definition of “Term Loans” is hereby amended and restated in its
entirety as follows:

 

“Term Loans” shall mean (i) the Existing Term Loans that were made by the
Lenders to the Borrower on the Second Restatement Date pursuant to Section 2.01,
(ii) the 2016 New Term Loans, (iii) the 2017 Term Loans, (iv) the 2017-2 Term
Loans and (v) the 2018 Term Loans, as context may require. On and after the 2016
Replacement Term Loan Amendment Effective Date until the 2017 Replacement Term
Loan Amendment Effective Date, each reference to a “Term Loan” in this Agreement
and in the other Loan Documents shall be deemed to include the 2016 New Term
Loans, except as the context may otherwise require. On and after the 2017
Replacement Term Loan Amendment Effective Date until the 2017-2 Replacement Term
Loan Amendment Effective Date, each reference to a “Term Loan” in this Agreement
and in the other Loan Documents shall be deemed to include the 2017 New Term
Loans, except as the context may otherwise require. On and after the 2017-2
Replacement Term Loan Amendment Effective Date until the 2018 Replacement Term
Loan Effective Date, each reference to a “Term Loan” in this Agreement and in
the other Loan Documents shall be deemed to include the 2017-2 New Term Loans,
except as the context may otherwise require. On and after the 2018 Replacement
Term Loan Effective Date, each reference to a “Term Loan” in this Agreement and
in the other Loan Documents shall be deemed to include the 2018 New Term Loans,
except as the context may otherwise require.

 

4

--------------------------------------------------------------------------------

 

 

The following new definitions shall be inserted in their proper alphabetical
order:

 

“2018 New Term Loans” shall have the meaning set forth in Section 2.01.

 

“2018 Replacement Term Loan Amendment” shall mean the Replacement Term Loan
Amendment, dated as of the 2018 Replacement Term Loan Amendment Effective Date,
among Holdings, the Borrower, the other Loan Parties party thereto, the Lenders
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

 

“2018 Replacement Term Loan Amendment Effective Date” shall mean June 8, 2018.

 

“2018 Replacement Term Loan Facility” shall have the meaning set forth in the
2018 Replacement Term Loan Amendment.

 

“2018 Replacement Term Loan Commitment” shall have the meaning set forth in the
2018 Replacement Term Loan Amendment.

 

The following definition shall be deleted:

 

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

 

2.2. Amendment to Section 2.01. Section 2.01 of the Credit Agreement is hereby
amended and restated in its entirety as follows:

 

On the Second Restatement Date, each Lender made Term Loans to the Borrower (the
“Existing Term Loans”) in the original aggregate principal amount of $1.2
billion. Subject to the terms and conditions set forth in the 2016 Replacement
Term Loan Amendment, on the 2016 Replacement Term Loan Amendment Effective Date,
each 2016 New Term Lender agreed to provide or continue its Existing Term Loans
pursuant to a cashless roll, as applicable, its Term Loans (such provided or
continued Term Loans, collectively, the “2016 New Term Loans”) in a principal
amount equal to its 2016 Replacement Term Loan Commitment. Subject to the terms
and conditions set forth in the 2017 Replacement Term Loan Amendment, on the
2017 Replacement Term Loan Amendment Effective Date, each 2017 New Term Lender
agreed to provide or continue its Existing Term Loans pursuant to a cashless
roll, as applicable, its Term Loans (such provided or continued Term Loans,
collectively, the “2017 New Term Loans”) in a principal amount equal to its 2017
Replacement Term Loan Commitment. Subject to the terms and conditions set forth
in the 2017-2 Replacement Term Loan Amendment, on the 2017-2 Replacement Term
Loan Amendment Effective Date, each 2017-2 New Term Lender agrees to and shall
provide or continue its Existing Term Loans pursuant to a cashless roll, as
applicable, its Term Loans (such provided or continued Term Loans, collectively,
the “2017-2 New Term Loans”) in a principal amount not to exceed its 2017-2
Replacement Term Loan Commitment. Subject to the terms and conditions set forth
in the 2018 Replacement Term Loan Amendment, on the 2018 Replacement Term Loan
Amendment Effective Date, each 2018 New Term Lender agrees to and shall provide
or continue its Existing Term Loans pursuant to a cashless roll, as applicable,
its Term Loans (such provided or continued Term Loans, collectively, the “2018
New Term Loans”) in a principal amount not to exceed its 2018 Replacement Term
Loan Commitment.

 

5

--------------------------------------------------------------------------------

 

 

2.3. Amendment to Section 2.02(a). Section 2.02(a) of the Credit Agreement is
hereby amended by adding immediately before the final sentence thereof the
sentence “On the 2018 Replacement Term Loan Amendment Effective Date, the 2018
New Term Loans shall constitute, on the terms provided in the 2018 Replacement
Term Loan Amendment, Term Loans hereunder.”.

 

2.4. Amendment to Section 2.10. Section 2.10(a) of the Credit Agreement is
hereby amended by replacing the text “on the 2017-2 Replacement Term Loan
Amendment Effective Date” with “on the 2018 Replacement Term Loan Amendment
Effective Date.”

 

2.5. Amendment to Section 2.11. Section 2.11 of the Credit Agreement is hereby
amended by deleting the text “(i) any prepayment of Term Loans made or (ii) any
amendment to the Loan Documents in respect of the Term Loans, in each case on or
prior to the date that is the six-month anniversary of the 2017-2 Replacement
Term Loan Amendment Effective Date and in connection with a Repricing
Transaction” in subsection (a) thereof and substituting in lieu thereof the text
“(i) any prepayment of Term Loans made or (ii) any amendment to the Loan
Documents in respect of the Term Loans, in each case on or prior to the date
that is the six-month anniversary of the 2018 Replacement Term Loan Amendment
Effective Date and in connection with a Repricing Transaction”.

 

2.6. Amendment to Section 2.17. Section 2.17 of the Credit Agreement is hereby
amended by (i) adding the text “and” immediately after the text “the
Administrative Agent” in subsection (a)(i) thereof, (ii) adding the text “or IRS
Form W-8BEN-E” immediately after the text “IRS Form W-8BEN” in subsections
(e)(ii)(B)(i)(x), (e)(ii)(B)(i)(y) and (e)(ii)(B)(iii)(y) thereof and (iii)
adding the text “IRS Form W-8BEN-E” immediately after the text “IRS Form W-8BEN”
in subsection (e)(ii)(B)(iv) thereof.

 

2.7. Amendment to Section 2.19(c). Section 2.19(c) of the Credit Agreement is
hereby amended by deleting the text “the date that is the six-month anniversary
of the 2017-2 Replacement Term Loan Amendment Effective Date as a result of a
Repricing Transaction” in subsection (d) thereof and substituting in lieu
thereof the text “the date that is the six-month anniversary of the 2018
Replacement Term Loan Amendment Effective Date as a result of a Repricing
Transaction”.

 

2.8. Amendment to Section 6.01(j). Section 6.01(j) of the Credit Agreement is
hereby amended by (i) adding the text “or any of its Restricted Subsidiaries”
immediately after the text “Indebtedness of the Borrower” and (ii) replacing the
text “$250.0 million” with “$300.0 million” in subsection (i) thereof.

 

2.9. Amendment to Section 6.02(b). Section 6.02(b) of the Credit Agreement is
hereby amended by deleting clause (iv) thereof and substituting in lieu thereof
the following new clause (iv): “(iv) subject to the Intercreditor Agreement,
Liens on assets of the Loan Parties securing Indebtedness permitted by Section
6.01(j)”.

 

2.10. Amendment to Article VIII. Article VIII of the Credit Agreement is hereby
amended by adding the following as a new Section 8.12 therein:

 

6

--------------------------------------------------------------------------------

 

 

8.12.  Certain ERISA Matters. Each Lender (x) represents and warrants, as of the
date such Person became a Lender party hereto, to, and (y) covenants, from the
date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent, and
each Agent and their respective Affiliates, and not, for the avoidance of doubt,
to or for the benefit of the Borrower or any of its Subsidiaries, that at least
one of the following is and will be true:

 

(a)     such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more Benefit Plans in connection with the Loans or
the Commitments,

 

(b)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, and the conditions
for exemptive relief thereunder are and will continue to be satisfied in
connection therewith,

 

(c)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

 

(d)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)     In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each Agent and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any of its
Subsidiaries, that:

 

(a)     none of the Administrative Agent, or any Agent or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

 

(b)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21, as amended from time to time) and is
a bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

7

--------------------------------------------------------------------------------

 

 

(c)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
obligations),

 

(d)     the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

 

(e)     no fee or other compensation is being paid directly to the
Administrative Agent, or any Agent or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Commitments or this Agreement.

 

(c)     The Administrative Agent, and each Agent hereby informs the Lenders that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Lender or (iii) may receive
fees or other payments in connection with the transactions contemplated hereby,
the Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.

 

For purposes of this Section 8.12, the following definitions apply to each of
the capitalized terms below:

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code, to which Section 4975 of the Code applies or (c) any Person whose
assets include (for purposes of ERISA Section 3(42) or otherwise for purposes of
Title I of ERISA or Section 4975 of the Code) the assets of any such “employee
benefit plan” or “plan”.

 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

8

--------------------------------------------------------------------------------

 

 

SECTION 3.     2018 New Term Loans; Allocations and Reallocations.

 

3.1. Each (a) Replacement Term Lender, by executing a Replacement Term Lender
Addendum, and (b) Continuing Term Lender, by executing a Continuing Term Lender
Addendum, consents to the amendments to the Credit Agreement set forth in this
Agreement.

 

3.2. Subject to the terms and conditions set forth herein (i) each Continuing
Term Lender agrees to continue, pursuant to a cashless roll, all of its Existing
Term Loans as a Continued Term Loan on the date requested by the Borrower to be
the Effective Date in a principal amount equal to such Continuing Term Lender’s
Continuing Term Loan Commitment (as defined below) and (ii) each Replacement
Term Lender agrees to provide its Replacement Term Loan on such date in a
principal amount equal to such Replacement Term Lender’s Replacement Term Loan
Commitment (as defined below). The Borrower shall give notice to the
Administrative Agent of the proposed Effective Date not later than one Business
Day prior thereto, and the Administrative Agent shall notify each Continuing
Term Lender and each Replacement Term Lender thereof.

 

3.3. Each Replacement Term Lender will provide its Replacement Term Loan on the
Effective Date by making available to the Administrative Agent, in the manner
contemplated by the Amended Credit Agreement or as otherwise arranged by the
Administrative Agent and such Replacement Lenders, an amount equal to its
Replacement Term Loan Commitment. The “Replacement Term Loan Commitment” of any
Replacement Term Lender will be such amount (not exceeding any commitment
offered by such Replacement Term Lender) allocated to it by the Administrative
Agent and notified to it on or prior to the Effective Date. The “Continuing Term
Loan Commitment” of any Continuing Term Lender will be the amount of its
Existing Term Loans as set forth in the Register immediately prior to giving
effect to the Effective Date (or such lesser amount as allocated to it by the
Administrative Agent and notified to it on or prior to the Effective Date),
which shall be continued as an equal amount of Continued Term Loans (it being
understood that no cash will be advanced as part of any continuation of
Continued Term Loans). Replacement Term Loan Commitments and Continuing Term
Loan Commitments are collectively referred to herein as the “2018 Replacement
Term Loan Commitment”. The commitments of the Replacement Term Lenders and the
continuation undertakings of the Continuing Term Lenders are several and no such
Lender will be responsible for any other such Lender’s failure to provide, or
continue its Existing Term Loans as, as applicable, its 2018 New Term Loan. The
2018 New Term Loans may from time to time be ABR Loans or Eurodollar Loans, as
determined by the Borrower and notified to the Administrative Agent as
contemplated by Sections 2.02 and 2.07 of the Amended Credit Agreement. Upon the
provision of, or the continuation of the Existing Term Loans as, as applicable,
2018 New Term Loans on the Effective Date, the 2018 New Term Loans shall be ABR
Loans or Eurodollar Loans, as the case may be, of the same Type and with the
Interest Period(s) that were applicable to the Existing Term Loans immediately
prior to the Effective Date uninterrupted thereby with the initial Interest
Period(s) applicable to the 2018 New Term Loans equal to the remaining length of
such Existing Term Loans’ Interest Period(s). Accrued and unpaid interest in
respect of Continued Term Loans shall be paid on the applicable Interest Payment
Date in respect of such Loan (and not, for the avoidance of doubt, on the
Effective Date).

 

3.4. The obligation of each 2018 Term Lender to provide, or continue its
Existing Term Loans as, as applicable, its 2018 New Term Loans on the Effective
Date is subject to the satisfaction of the conditions set forth in Section 4 of
this Agreement.

 

3.5. On and after the Effective Date, each reference in the Amended Credit
Agreement to “Term Loans” shall be deemed a reference to the 2018 New Term Loans
contemplated hereby, except as the context may otherwise require.

 

3.6. The Lenders hereby agree to waive the notice requirements of
Sections 2.10(c) and 2.11 of the Amended Credit Agreement (which notice is
otherwise hereby deemed to be effectively given to the Administrative Agent) in
connection with the prepayment of Term Loans and the prepayment or replacement
of Existing Term Loans contemplated hereby. The Continuing Term Lenders,
constituting Required Lenders immediately prior to the Effective Date, hereby
agree to waive the breakage costs provisions of Section 2.16 of the Credit
Agreement in connection with the prepayment or replacement of Existing Term
Loans contemplated hereby.

 

9

--------------------------------------------------------------------------------

 

 

SECTION 4.     Effectiveness. This Agreement shall become effective, and the
provision of, or the continuation of Existing Term Loans as, as applicable, the
2018 New Term Loans shall occur, as of the date (the “Effective Date”) on which
the conditions set forth below have been satisfied:

 

4.1. At the time of and immediately after giving effect to the Effective Date
and the provision of, or the continuation of Existing Term Loans as, as
applicable, 2018 New Term Loans on the Effective Date, no Default or Event of
Default shall have occurred and be continuing.

 

4.2. The Administrative Agent (or its counsel) shall have received from (i) the
Borrower, Holdings, the other Loan Parties (the Borrower, Holdings and such
other Loan Parties, collectively, the “Reaffirming Parties”) and (ii) the 2018
Term Lenders either (x) a counterpart of this Agreement signed on behalf of such
party or (y) written evidence satisfactory to the Administrative Agent (which
may include fax or other electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.

 

4.3. The Administrative Agent shall have received, on behalf of itself and the
Lenders on the Effective Date, a customary written opinion of (x) Sidley Austin
LLP, special counsel for Holdings and the Borrower and (y) Reinhart Boerner Van
Dueren S.C., Wisconsin counsel for the Borrower, (A) dated the Effective Date,
(B) addressed to the Administrative Agent and the Lenders on the Effective Date
and (C) in form and substance reasonably satisfactory to the Administrative
Agent consistent with those delivered on the 2017-2 Replacement Term Loan
Amendment Effective Date (other than changes to such legal opinion resulting
from change in law, fact or change to counsel’s form of opinion), and each of
Holdings and the Borrower hereby instructs its counsel to deliver such opinions.

 

4.4. The Administrative Agent shall have received in the case of each Loan Party
each of the items referred to in clauses (a), (b), (c) and (d) below:

 

(a)     a copy of the certificate or articles of incorporation, certificate of
limited partnership or certificate of formation, including all amendments
thereto, of each Loan Party, certified as of a recent date by the Secretary of
State (or other similar official) of the jurisdiction of its organization, and a
certificate as to the good standing (to the extent such concept or a similar
concept exists under the laws of such jurisdiction) of each such Loan Party as
of a recent date from such Secretary of State (or other similar official);

 

(b)     a certificate of the secretary or assistant secretary or similar officer
of each Loan Party dated the Effective Date and certifying:

 

(i) that attached thereto is a true and complete copy of the bylaws (or limited
partnership agreement, limited liability company agreement or other equivalent
governing documents) of such Loan Party as in effect on the Effective Date,

 

(ii) that attached thereto is a true and complete copy of resolutions duly
adopted by the board of directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of this Agreement and that such resolutions
have not been modified, rescinded or amended and are in full force and effect on
the Effective Date,

 

10

--------------------------------------------------------------------------------

 

 

(iii) that the certificate or articles of incorporation, certificate of limited
partnership or certificate of formation of such Loan Party has not been amended
since the date of the last amendment thereto disclosed pursuant to clause (i)
above,

 

(iv) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party, and

 

(v) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party;

 

(c)     a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary or similar officer executing
the certificate pursuant to clause (b) above; and

 

(d)     a certificate of a Responsible Officer of Holdings or the Borrower
certifying that as of the Effective Date (i) all the representations and
warranties set forth in the Credit Agreement are true and correct to the extent
set forth therein on and as of the Effective Date except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) as of such earlier date and (ii) that as of the Effective Date, no
Default or Event of Default has occurred and is continuing or would result from
the provision of, or the continuation of Existing Term Loans as, as applicable,
2018 New Term Loans on the Effective Date.

 

4.5. (i) The Collateral and Guarantee Requirement continues to be satisfied,
(ii) the Administrative Agent shall have received the results of a search of the
Uniform Commercial Code (or equivalent) filings made with respect to the Loan
Parties and copies of the financing statements (or similar documents) disclosed
by such search and (iii) the Administrative Agent shall have received evidence
reasonably satisfactory to the Administrative Agent that the Liens indicated by
such financing statements (or similar documents) are either permitted by Section
6.02 of the Amended Credit Agreement or have been released (or authorized for
release in a manner reasonably satisfactory to the Administrative Agent).

 

4.6. The Lenders shall have received, in each case in accordance with Section
5.04 of the Credit Agreement, the financial statements and other financial
information referred to in Sections 5.04(a), (b), (c), (d) and (e) of the Credit
Agreement.

 

4.7. The Administrative Agent shall have received all fees payable thereto or to
any Lender on or prior to the Effective Date and, to the extent invoiced, all
other amounts due and payable pursuant to the Loan Documents on or prior to the
Effective Date (including accrued interest in respect of the Non-Continuing Term
Loans), including, to the extent invoiced, reimbursement or payment of all
reasonable out-of-pocket expenses (including reasonable fees, charges and
disbursements of Simpson Thacher & Bartlett LLP) required to be reimbursed or
paid by the Loan Parties under the Credit Agreement or under any other Loan
Document.

 

4.8. To the extent requested by the Administrative Agent not less than two (2)
days prior to the Effective Date, the Administrative Agent shall have received,
at least one (1) day prior to the Effective Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act.

 

11

--------------------------------------------------------------------------------

 

 

Each 2018 Term Lender, by delivering its signature page to this Agreement and
providing, or continuing its Existing Term Loans as, as applicable, its 2018 New
Term Loan on the Effective Date shall be deemed to have acknowledged receipt of
and consented to and approved each Loan Document and each other document
required to be approved by the Administrative Agent or any Lender, as
applicable, on the Effective Date.

 

SECTION 5.     Representations and Warranties. To induce the other parties
hereto to enter into this Agreement, each of the Reaffirming Parties represents
and warrants to each of the 2018 Term Lenders and the Administrative Agent that:

 

5.1. This Agreement has been duly authorized, executed and delivered by it and
this Agreement and the Amended Credit Agreement constitute its valid and binding
obligation, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;
and

 

5.2. (a) each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents is true and correct to the extent set forth
therein on and as of the Effective Date as if made on such date except to the
extent any such representation and warranty is expressly made only as of a prior
date, in which case such representation and warranty shall have been true and
correct in all material respects (without duplication of any materiality
qualifier contained therein) as of such prior date and (b) no Default or Event
of Default has occurred and is continuing or would result from the provision of,
or the continuation of Existing Term Loans as, as applicable, 2018 New Term
Loans on the Effective Date.

 

SECTION 6.     Effect of Amendment.

 

6.1. Except as expressly set forth herein, this Agreement shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement, the Amended Credit Agreement or any other Loan Document,
and shall not alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other provision of the Credit Agreement or of any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. Nothing herein shall be deemed to entitle the
Borrower to a consent to, or a waiver, amendment, modification or other change
of, any of the terms, conditions, obligations, covenants or agreements contained
in the Amended Credit Agreement or any other Loan Document in similar or
different circumstances.

 

6.2. On and after the Effective Date, each reference in the Credit Agreement to
“this Agreement”, “hereunder”, “hereof”, “herein”, or words of like import, and
each reference to the Credit Agreement in any other Loan Document shall be
deemed a reference to the Amended Credit Agreement. This Agreement shall
constitute a “Loan Document” for all purposes of the Amended Credit Agreement
and the other Loan Documents.

 

12

--------------------------------------------------------------------------------

 

 

SECTION 7.     Legal Opinions Regarding Mortgages. The Borrower shall, within 90
days of the Effective Date (or such later date as may be agreed to by the
Administrative Agent), deliver to the Administrative Agent, executed legal
opinions from counsel to the Borrower, which opine that, after giving effect to
this Agreement, each Mortgage encumbering each Mortgaged Property owned or
leased by the Borrower or a Subsidiary Guarantor as of the Effective Date
continues in full force and effect and is effective to secure the 2018
Replacement Term Loan Facility, and that no filing or recording of any amendment
or confirmation is required in connection therewith, in each case in form and
substance reasonably satisfactory to the Administrative Agent; provided,
however, that such legal opinions may include customary assumptions and
exceptions in accordance with customary opinion practice.

 

SECTION 8.     General.

 

8.1. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

8.2. Costs and Expenses. The Borrower agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with the
preparation, negotiation and execution of this Agreement, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent in accordance with Section 9.05 of the Amended Credit Agreement.

 

8.3.  Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of any executed counterpart of a signature page of
this Agreement by telecopy or email transmission shall be effective as delivery
of a manually executed counterpart of this Agreement.

 

8.4. Headings. Article and Section headings are used herein are for convenience
of reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.

 

8.5. Reaffirmation. The parties hereto confirm that this Agreement is not
intended, nor shall it be deemed or construed, to effect a novation of any liens
or indebtedness under the Credit Agreement or to terminate or release any liens,
security interests or contractual or legal rights securing all or any part of
such indebtedness. Furthermore, each of the Reaffirming Parties hereby:  

 

(a)     consents to this Agreement and the transactions contemplated hereby and
hereby confirms its guarantees, pledges, grants of security interests,
acknowledgments, obligations and consents under the Collateral Agreement and the
other Security Documents and the other Loan Documents to which it is a party and
agrees that notwithstanding the effectiveness of this Agreement and the
consummation of the transactions contemplated hereby, such guarantees, pledges,
grants of security interests, acknowledgments, obligations and consents shall
be, and continue to be, in full force and effect except as expressly set forth
herein,  

 

(b)     ratifies the Security Documents and the other Loan Documents to which it
is a party,  

 

(c)     confirms that all of the Liens and security interests created and
arising under the Security Documents to which it is a party remain in full force
and effect on a continuous basis, unimpaired, uninterrupted and undischarged,
and having the same perfected status and priority as collateral security for the
Obligations as existed prior to giving effect to this Agreement,  

 

(d)     agrees that each of the representations and warranties made by each
Reaffirming Party in the Security Documents to which it is a party is true and
correct as to it in all material respects on and as of the date hereof (except
to the extent any such representation or warranty expressly relates to a prior
date, in which case such representation or warranty was true and correct in all
material respects (without duplication of any materiality qualifier contained
therein) as of such prior date), and  

 

13

--------------------------------------------------------------------------------

 

 

(e)     agrees that it shall take any action reasonably requested by the
Administrative Agent in order to confirm or effect the intent of this Agreement.

 

[remainder of page intentionally left blank]

 

14

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.

 

 

GENERAC ACQUISITION CORP.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

GENERAL POWER SYSTEMS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

GENERAC MOBILE PRODUCTS, LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

MAC, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

CHP HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

COUNTRY HOME PRODUCTS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Signature Page to 2018 Replacement Term Loan Amendment

 

--------------------------------------------------------------------------------

 

 

 

ROUTE 22A & 1 MAIN LLC

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Signature Page to 2018 Replacement Term Loan Amendment

 

--------------------------------------------------------------------------------

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative

Agent

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

Signature Page to 2018 Replacement Term Loan Amendment

 

--------------------------------------------------------------------------------

 

 

CONTINUING TERM LENDER ADDENDUM TO THE

2018 REPLACEMENT TERM LOAN AMENDMENT IN RESPECT OF THE
CREDIT AGREEMENT DATED AS OF FEBRUARY 9, 2012,

AS AMENDED AND RESTATED AS OF MAY 30, 2012

AS FURTHER AMENDED AND RESTATED AS OF MAY 31, 2013

AS FURTHER AMENDED AS OF MAY 18, 2015

AS FURTHER AMENDED AS OF NOVEMBER 2, 2016

AS FURTHER AMENDED AS OF MAY 11, 2017

AS FURTHER AMENDED AS OF DECEMBER 8, 2017

 

This Lender Addendum (this “Continuing Term Lender Addendum”) is referred to in,
and is a signature page to, the 2018 Replacement Term Loan Amendment (the
“Agreement”) to that certain Credit Agreement dated as of February 9, 2012, as
amended and restated as of May 30, 2012, as further amended and restated as of
May 31, 2013, as further amended by the First Amendment dated as of May 18,
2015, as further amended by the Replacement Term Loan Amendment dated as of
November 2, 2016, as further amended by the 2017 Replacement Term Loan Amendment
dated as of May 11, 2017, and as further amended by the 2017-2 Replacement Term
Loan Amendment dated as of December 8, 2017 (the “Credit Agreement”), among
Generac Acquisition Corp., a Delaware corporation (“Holdings”), Generac Power
Systems, Inc., a Wisconsin corporation (the “Borrower”), the several lenders
from time to time party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and the
other agents and parties party thereto. Capitalized terms used but not defined
in this Continuing Term Lender Addendum have the meanings assigned to such terms
in the Agreement or the Credit Agreement, as applicable.

 

By executing this Continuing Term Lender Addendum, the undersigned institution
agrees (A) to the terms of the Agreement and the Credit Agreement as amended
thereby (the “Amended Credit Agreement”) and (B) on the terms and subject to the
conditions set forth in the Agreement and the Amended Credit Agreement, to
continue its Existing Term Loans as 2018 New Term Loans on the Effective Date in
the amount of its 2018 New Term Loan Commitment (it being understood that such
continuation shall be effected pursuant to a cashless roll).

 

Name of Institution:   

       

 

 

--------------------------------------------------------------------------------

 

 

Executing as a Continuing Term Lender1:                     By:            
Name:           Title:                   For any institution requiring a second
signature line:                     By:             Name:           Title:      
                       

 

 

--------------------------------------------------------------------------------

1  In no event shall any Lender be able to continue/roll more than their
allocation, which allocation shall be at the discretion of the Administrative
Agent

 

 

Signature Page to 2018 Replacement Term Loan Amendment

 

--------------------------------------------------------------------------------

 

 

REPLACEMENT TERM LENDER ADDENDUM TO THE

2018 REPLACEMENT TERM LOAN AMENDMENT IN RESPECT OF THE
CREDIT AGREEMENT DATED AS OF FEBRUARY 9, 2012,

AS AMENDED AND RESTATED AS OF MAY 30, 2012

AS FURTHER AMENDED AND RESTATED AS OF MAY 31, 2013

AS FURTHER AMENDED AS OF MAY 18, 2015

AS FURTHER AMENDED AS OF NOVEMBER 2, 2016

AS FURTHER AMENDED AS OF MAY 11, 2017

AS FURTHER AMENDED AS OF DECEMBER 8, 2017

 

This Lender Addendum (this “Replacement Term Lender Addendum”) is referred to
in, and is a signature page to, the 2018 Replacement Term Loan Amendment (the
“Agreement”) to that certain Credit Agreement dated as of February 9, 2012, as
amended and restated as of May 30, 2012, as further amended and restated as of
May 31, 2013, as further amended by the First Amendment dated as of May 18,
2015, as further amended by the Replacement Term Loan Amendment dated as of
November 2, 2016, as further amended by the 2017 Replacement Term Loan Amendment
dated as of May 11, 2017, and as further amended by the 2017-2 Replacement Term
Loan Amendment dated as of December 8, 2017 (the “Credit Agreement”), among
Generac Acquisition Corp., a Delaware corporation (“Holdings”), Generac Power
Systems, Inc., a Wisconsin corporation (the “Borrower”), the several lenders
from time to time party thereto (the “Lenders”), JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), and the
other agents and parties party thereto. Capitalized terms used but not defined
in this Replacement Term Lender Addendum have the meanings assigned to such
terms in the Agreement or the Credit Agreement, as applicable.

 

By executing this Replacement Term Lender Addendum as a Replacement Term Lender,
the undersigned institution agrees (A) to the terms of the Agreement and the
Credit Agreement as amended thereby (the “Amended Credit Agreement”) and (B) on
the terms and subject to the conditions set forth in the Agreement and the
Amended Credit Agreement, to provide 2018 New Term Loans on the Effective Date
in the amount of such Replacement Term Lender’s 2018 New Term Loan Commitment.

 

Name of

    Institution:      

 

Executing as a Replacement Term Lender:             By:         Name:      
Title:           For any institution requiring a second signature line:        
    By:         Name:       Title:  

 